 THE PULITZER PUBLISHING COMPANYThe Pulitzer Publishing Company and MiscellaneousDrivers and Helpers Union, Local 610, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica. Case 14-CA-11019May 7, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn December 19, 1978, Administrative Law JudgeBruce C. Nasdor issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge asmodified herein and to adopt his recommended Or-der.The Administrative Law Judge found that Respon-dent and Berberich's Delivery Company (herein Ber-berich)2were joint employers and, therefore, that Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to recognize and participate in collective-bargaining negotiations with the Union which repre-sents certain of Berberich's employees. We agree, forthe reasons set forth below, with the AdministrativeLaw Judge's conclusion that Respondent and Berbe-rich are joint employers and that a violation of Sec-tion 8(a)(5) of the Act has been established in thisproceeding.The essential facts are not in dispute. Respondentpublishes "The St. Louis Post-Dispatch." Berberich,pursuant to a cost-plus contract, delivers Respon-dent's newspaper throughout metropolitan St. Louis.3Under the contract, Respondent reimburses Berbe-rich for all salaries, fringe benefits, medicare, andhealth and welfare contributions, as well as social se-curity and other taxes. It also pays Berberich's legalfees. In fulfilling the contract, as explained in greateri Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Producrs, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir, 1951). We have carefully examined therecord and find no basis for reversing his findings.2 Elsie Berberich and Wilbert W. Berberich d/b/a Berberich's DeliveryCo., a Partnership, appeared at the hearing as Party in Interest.I Berberich also delivers Respondent's competitor, "The St. Louis Globe-Democrat." Berberich has a total of 114 employees, including dnvers andmechanics. Approximately 55 of these employees are assigned exclusively tothe delivery of Respondent's competitor, while the remainder are assignedexclusively to the delivery of the Post-Dispatch. Thus, we do not agree withthe Administrative Law Judge that Respondent is the "raison d'erre" forBerberich.detail by the Administrative Law Judge. Berberich'sdrivers are supervised in part by Respondent's dis-patchers and "recovery men." The dispatchers havein the past assigned routes and authorized overtime,although, since July 1977, the dispatchers have usu-ally given these directions through the intermediaryof an assistant manager, who is employed by Berbe-rich. The record shows no instance, however, wherethe Berberich manager has, in any manner, refused orfailed to transmit a dispatcher's instruction.Berberich's drivers and mechanics are representedin two separate collective-bargaining agreements bythe Union-one for Post-Dispatch drivers and me-chanics and one for Globe-Democrat drivers and me-chanics.4The Union has represented the drivers since1947 and has negotiated with Berberich since 1961.Prior to 1961, the drivers were working for a prede-cessor company that delivered Respondent's newspa-per.The Union herein, in addition to representing Ber-berich's employees, also represents a unit of dockmenwho work for Respondent. Until 1967, the dockmenand Berberich's drivers were covered by one agree-ment signed by both Respondent and Berberich.Since 1967. however, the agreements have been sepa-rate. Nevertheless, the record shows, and Respondentadmits, that, at least from 1961 until 1974, Respon-dent negotiated terms and conditions of employmentfor Berberich's employees. Respondent also partici-pated in resolving grievances involving Berberich un-til early 1977.Respondent contends, however, that since early1977 its relationship with Berberich has changed sothat it is no longer involved in supervising Berberich'sdrivers on a daily basis or in establishing their termsand conditions of employment either by negotiatingthe contract or by resolving grievances. In support ofthis contention, it notes that Berberich's supervisorsnow work at the loading dock at Respondent's plant,5and that Berberich is now solely responsible for set-tling grievances. It also excepts to the AdministrativeLaw Judge's finding that at a meeting on October 4,1976, it participated in negotiations which resulted inthe current collective-bargaining agreement betweenBerberich and the Union. Moveover, it argues that itis not a joint employer with Berberich since neitherparty has any ownership interest in the other, and4 Only the Post-Dispatch drivers and mechanics are at issue here.5 Respondent was consulted by Berberich in the hiring of these supervisorspursuant to the cost-plus contract. We note that there are six supervisors.Three of the new supevisors supervise the drivers who deliver Respondent'snewpaper, while the other three supervise the drivers who deliver Respon-dent's competitor. Thus, the Administrative Law Judge erred in concludingthat Respondent paid 90,000 for the salaries of the six supervisors. Respon-dent only paid its pro rata share, or $45,000.242 NLRB No. 1135 I).('ISIONS 0() NATIONAI. i.ABOR RI.A'I IONS BOARDbecause the cost-plus contract, as ound by the Boardin Cabot ('orportiion,6does not, in and of itself, estab-lish joint employer status.7As stated earlier, we have decided to adopt the con-clusion of' the Administrative Law Judge that Re-spondent is a joint employer with Berberich. Unlikethe Administrative aw Judge, however, we do notplace as heavy reliance on Respondent's cost-plus ar-rangement with Berberich in so concluding. Rather,in finding that Respondent is a joint employer withBerberich, we rely on the totality of evidence andnote significantly Respondent's demonstrated author-ity to determine labor relations policies and termsand conditions of employment for Berberich's drivers.In this latter regard, the Administrative Law Judgecredited the testimony of Union Representatives liar-land Horn and John Metz (and the record amply sup-ports his findings) that, at the final negotiating sessionon October 4, 1976, for the 1976 78 agreement be-tween the Union and Berberich. Respondent's direc-tor of labor relations, Marvin Kanne. negotiated withrepresentatives of the Union on the issues which wereholding up a final agreement. The most importanttopic was a productivity bonus for Berberich's driv-ers. In addition, Kanne also discussed better coopera-tion from the drivers, and he proposed changes in thesystem by which drivers bid on routes, ias well itschanges in scheduling to eliminate part-time work onSaturday nights. Berberich did not send a representa-tive to this meeting, rather, it allowed Respondent.through Kanne, to handle these final negotiations.'As a result of the October 4 meeting, agreement wasreached on a new contract. That contract, with ac-companying letters from Respondent, was ratified onOctober 18, 1976. and remained in effect until August31, 1978.9Respondent's negotiation of important terms, likefringe benefits and scheduling in the context of' thecost-plus arrangement and Respondent's supervisorycontrol over Berberich's drivers establishes Respon-dent as a joint employer with Berberich. Its participa-tion in negotiations also distinguishes the instant casefrom ('uabo, s.vupra. and the other cost-plus cases citedby Respondent,0for, in those cases, the respondentcorporations had no such role.TFinally. Respondent argues that the unfair laborpractice charge, filed on December 23, 1977, wasbarred by Section 10(b) of the Act because Respon-dent allegedly first announced to the Union it wouldnot bargain about Berberich's employees in 1976. Wefind no merit to this argument, however, because it isclear that, whenever Respondent first allegedly an-nounced a purported refusal to bargain,.2Respondentunequivocally stated a refusal to bargain within the 6-month period preceding the filing of the instantcharge.' In sum, we conclude that Respondent's re-fusal to bargain with the Union when requested to doso violated Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent. The Pulitzer PublishingCompany, St. Louis, Missouri. its officers, agents, suc-cessors, and assigns. shall take the action set forth inthe said recommended Order.( it. ('hcnt/[u and I.4 ol( f'rA cr, Interntwntt I num .I F (O, andi[i I.s al l1 nion Vr 4 23 (Fireslntth n'rtI1ii Ruhhoer & latex (rapunt,.[)nIion ,l r/ the I rtinne Ttnr and Ruhh(er (lnplnp t. 173 N.RB 1244 ( 1968)11oht il (',r/prltuin. 219 NL.RB 511 1975).In Ruimm .e.r. Ri,elln A ind ( , 558 F.2d 439 (1977), afg. 415 F1Supp 792 (t).('.Mo 1976). cert denied 434 .S 955 1977). the ighth(ircuit recenlls recogilized the Importance of this factor in establishing jointemployer status. Thus, in allirming a dislrict court finding that Sears was nota joint emploer. it staled:Most significanltI the reoerd reteclts that Sears did not sign an) con-tract between I)AS and l.ical 61() ad that Sears did not participate inan) labor nlegtlatllion, which precedcd tormalion oi such a contractI he paricpatioln of Respondent IT1 negtiatitrls In the intant case weighsheavlN Ir the tpposile finidig which we make here.12 While Respondent appairently argues that it told the Union in August1976 that t would not bargain about Brberlch's emphloees, we note thecredited testinton ? .upra, that its director l lahbor relations engaged in suchbargainting i ()ctober 1976.Pitrthureg/ n i :cfi , .mne Sl/ ( ' ,mlltn. 202 Nl RB 88). 891 (1973).l)I('ISIONSIAI IMIN I t()I 111 CASI' ('ht ('Corpiorali' intld Pintc tea clr i,/ 1 liwal, In. , 223 Nl Ri31388 (1976), enifd 561 1:.2d 253 ().('itr. 1977).'We note that the Admillstr.ltie l.a Judge ialvldcrtentlk statel thatthere were no Board )Decisions (11 joint enilpioyer sItIs ss .1flch sls1e c)st-plus con tracts. I he relevant decisions are noted ahoe and below,8'lhus, the Administrative aw Judge mistakenl concluded that Berhe-rich was represented by attorneys Siegle and Speohrer at fie tiletilng Sieglewas not present at the negotiatling session. Spoehrer was there. but he wasrepresenting the (ilobe-l)emnocrat' By separate letters of October 18. 1976, Ka;nne also aissured Berherch.inter alia. that Respondent would continue to discuss s baet problems withthe U'nion and that Rcspondent would Install it molorized convesor helt, asrequested by the I nitonBRIt( I: C. NASI)OR Administrative l.aw Judge: This casewas heard at St. Louis, Missouri. on June 5 6 and 7, 1978.I'he charge in this proceeding was filed bh MiscellaneousDrivers and Helpers Union. l.ocal 610. affiliated with Inter-national Brotherhood of' Teamsters, Chauffeurs, Ware-housemen and Helpers of America, hereinafter called theU nion. on [)ecember 23, 1977. The complaint in this matterissued on May 9 1978, The complaint alleges that since[)ecember 8, 1977, The Pulitzer Publishing Company, here-inaler referred to as Respondent, violated Section 8(a)(1)36 THE PULITZER PUBLISHING COMPANYand (5) of the Act by refusing to recognize and/or partici-pate in collective-bargaining with the Union concerningproposed changes in the methods by which the delivering ofnewspapers was to be accomplished. The issue, a legal one,is whether Respondent is a joint employer of a unit of em-ployees employed by Berberich Delivery Company, herein-after referred to as Berberich. If such a joint-employer rela-tionship exists, then Respondent is legally obligated tobargain in good faith with the Union.Upon the entire record in this case. from my observationof the witnesses and their demeanor. and after due consid-eration of briefs. I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is engaged at 900 North 12th Street, St.Louis, Missouri. in the publication, sale, and distribution ofa newspaper. advertisements, and related products. Duringthe year ending December 31, 1977, which period is repre-sentative of its operations during all times material herein,Respondent, in the course and conduct of its business op-erations, derived gross revenues in excess of $200,000 fromthe publication of a daily newspaper and subscribed to in-terstate news services, the value of which services is in ex-cess of $10,000, and regularly advertises nationally soldproducts, the value of which advertisements is in excess of$10,000. Respondent is now, and has been at all times ma-terial herein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11. THE I.ABOR ORGANIZA()ONThe Miscellaneous Drivers and Helpers Union, Local610, affiliated with International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America, is andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.Ili. THE FACTSRespondent publishes a daily and Sunday newspaperknown as the St. Louis Post-Dispatch which is distributedin the metropolitan St. Louis area. It has two dock facilitiesand a dispatcher shack where the driver employees of Ber-berich come to pick up the newspapers and distribute themto Respondent's customers.Berberich Delivery Company maintains two facilities,one at 13th and Shenandoah Street in downtown St. Louis,and the other at Fee Fee Road in north St. Louis County. Itis a family partnership and maintains contractual relation-ships with Respondent and the Globe-Democrat whichcompetes with Respondent. Berberich provides the deliveryservice of Respondent's newspapers. There are no interlock-ing officers or directors of either Respondent or Berberich.and Respondent has no financial interest in Berberich nordoes Berberich have any financial interest in Respondent.Respondent conducts labor relations including griev-ances and collective bargaining through Marvin G. Kanne,director of labor relations. Approximately I labor organi-zations represent various of Respondent's employees, in-cluding Local 610. which represents the dockmen employedby Respondent at its loading docks. Local 610 also repre-sents Berberich's drivers. Berberich decides how many em-ployees it will employ. Its trucks. which are used for thedelivery of Respondent's newspaper, bear a logo indicatingthat the Post is being delivered.The record reflects that on a typical workday Berberich'sdrivers pick up their trucks at the facility owned by Berbe-rich and proceed to a facility owned by Respondent wherethey pick up newspapers for delivery. Presently drivers re-ceive a "run sheet" from an assistant manager, a Berberichemployee. who directs drivers where to procede to pick upthe newspapers. The assistant manager receives the "runsheet" from a dispatcher who is employed by Respondent.Prior to July 1. 1977, drivers followed the same basic proce-dure. but theN received their "run sheet" directly from thePost dispatcher. After that date. the position of assistantmanager was created. Before hiring six assistant managers.Berberich discussed their salary, $15,000 per year, with Re-spondent.]Respondent's dispatchers maintain records on each driv-er's runs. When a driver finds it necessary to call the dis-patcher shack, he talks to Respondent's dispatcher ratherthan an assistant manager. Drivers carry the dispatcher'sphone number in the event of a problem such as a break-down or a shortage of newspapers.Respondent employs "recovery men" who ride in thetruck with Berberich drivers to give out new additions tostreet vendors and take back unsold additions and collectmoney. The "recovery man" tells the driver what route totake in order to complete his pickups.On some occasions, although infrequent, Respondent'spressroom employees have accompanied Berberich's driv-ers delivering printing plates. Respondent has also utilizedBerberich's employees and trucks to move furniture, andBerberich has stored Respondent's T.V. remote truck in itsfacility, which again, although infrequently. was driven bya Berberich driver.Respondent and Berberich have a cost-plus contract. Un-der the terms of this contract, Respondent reimburses Ber-berich for all salaries, fringe benefits, medicare, and healthand welfare contributions. If Berberich for any reasonceases to be the contract hauler for Respondent, Respon-dent shall reimburse Berberich "for all accrued benefits.severance pay liability and each and every other commit-ment or liability which arises out of Berberich's collective-bargaining agreement and all other addenda. supplementsor modifications thereto, whether written or oral." Respon-dent pays 7 percent of the gross payroll of the drivers,assistant managers. and garage attendants to cover socialsecurity taxes. Berberich is required to maintain workmen'scompensation, public liability, and property damage insur-ance coverage, and Berberich assumes responsibility forany liability for loss or injury to life or property caused byany of its employees. In the event of a strike of Berberichemployees, which would prevent Berberich from perform-ing pursuant to the contract. Respondent agrees to continueto pay expenses attributable. Adjustments may be made inI Berberich is reimbursed the $90,000 by Respondent.37 I)l('ISI()NS OF NAI()ONAI. LABOR REI.ATIONS BOARD)the cost structure on a ear-to-Near basis. 'Ihe contract alsoprovides that nothing contained therein shall he construedto suggest that the parties, Berberich and Respondent. aregeneral partners, limited partners. joint ventures, or jointemploy ers.Presentl3, Berherich is reimbursed for the cost of legalcounsel to represent it in business affairs. At some timeprior, Berherich used Respondlent's attorneys at no cost toit.Record testimon'y reveals that at least since 1961. Berhe-rich and the Union hase been parties to several collective-bargaining agreements. Moreover, during the negotiationsleading up to the execution of said collective-bargainingagreements, representatives of Respondent were presentand actively participated in the negotiations.? During thenegotiations fr the 1976 78 agreement, representatives ofRespondent were not present until October 4, 1976h. the daNthat the parties reached final agreement. On that date Mar-vin Kanne director of labor relations for Respondent, ap-peared. and according to testimon b Iarland Hlorn, sec-retary-treasurer and business agent for the Union. Kannemade various proposals including wage proposals. Kannedenied that he made any proposals and testified that he waspresent flir the purpose of explaining the productivity bo-nus contained in the contract. According to the testimonyof John Metz., president of the local. Kanne involved him-sell'f in discussions relating to the contract. ('ounsel for the('harging Party in his brief states that no Berherich repre-sentative wUas present at the final session. T'his is incorrect asthe record reflects that attorneys Siegle andlt Spoehrer werepresent to represent Berherich.Ihe record is satiated with documentar y evidence, in-cluding correspondence between Respondent and theIJnion. and Respondent and Berherich. relating to Berbe-rich's drivers. There are also addenda to collective-bargain-ing agreements signed by representatives of the Respondentand documents reflecting that Respondent. acting throughthe Newspaper Publisher's Association, was directly in-volved in grievances concerning Berberich's drivers.' Forexample, there are records of' arbitration hearings, and abrief prepared bh the St. I.ouis Newspaper Publisher's As-sociation, for and on behalf of: Berherich. 'Ihe cases in-solved arbitration proceedings between the Union and Ber-herich. Representing the St. Louis Newspaper Publisher'sAssociation was Munro Roberts, an employee of Respon-dent.An overview of the documentary evidence reveals thefollowing: ( I ) .etters to and from Respondent to the Uniongiving assurances that (luring the term of the contract be-tween Berberich and the Union the Respondent will pre-serve union-members work (known as "stop letters'); (2)Addenda to contracts signed by Kanne requesting certainload limits being tolled in the delivery of the newspapers:reference is also made to an understanding expressed inD)uring negolations in 1973, Respondent's Iirector fi L abor Relatilnssubmitned to Hllrn, the union represenlative, a document entitled "Publish-ers 1973 (ontrac Proposals"'' It slates. inlr (/li: "a lew of the proposalswhich the publishers feel are a 'must' in order to increase our flexibiliit andenlble us it sursise are sel Iorlh below."A peirusal 1 the docurment reflects that Ihe proposalis ilcall ith l ages,hours. and woirking conditions of' driversI the Newspaper Publisher's Assocition uas catled i1i Respondenlsbuilding.negotiations for the new collective-bargaining agreement1976 78, and that the driver's stewards had a right to dis-cuss the issue with management:' A letter from Respon-dent's circulation manager to the Union outlining deliveryoperations f'or Respondent's new plant, wherein Respon-dent through its circulation manager also assures the Unionthat no drivers will be laid off nor will any stops be re-moved: (4) There are also various letters from Respondent'smanagement personnel to union representatives concerningBerberich's employees and relating to issues such as sickleave. pensions, contract negotiations, deliveries, contractproposals and disposition of grievances.Until sometime early in 1977 drivers or their stewardwould take their grievances and problems to Berberich. Ifagreement could not be reached with Berherich. the Unionwould ask for a meeting with representatives of Respon-dent. The Union would meet bef'ore a joint standing com-mittee comprised of union people and individuals from Re-spondent's labor relations department. Then l)irector ofLabor Relations T'[rent would present Berberich's positions.In early 1977 Berberich informed I nion RepresentativeHlorn that in the future anll problems would have to besettled with Berberich.On October 3. 1977, the Union wrote to Berberich andRespondent. Kanne's attention, setting forth its positionthat Respondent and Berberich were joint employers, re-questing an opportunity to bargain concerning changes orcontemplated changes in opportunity to bargain concerningchanges or contemplated changes in the wages, hours, andworking conditions of certain employees, including Berhe-rich's drivers. Respondent rejected the Uinion's joint-em-plover contention and responded that it had no obligationto bargain ith the t iion as the representative of' Berbe-rich's emploc>ees.Analysis and ConclusionsThe fcts in this case are essentially undisputed. The onlyarea of' divergence is the testimony of Kanne where hedenied that he made any proposals during the 1976 negotia-tions but was mrerels present for the purpose of explaining aproductivity bonus. Ihis is contrasted to the testimnony of'UInion Representatives Htorn and Metz that Kanne in-volved himself in discussions relating to the contract andmade various proposals. including wage proposals. I do notthink the ultimate conclusions reached rise or fall in thisconflict. but I do resolve said conflict in favor of' Metz andIHorn and I discredit Kanne's testimony in this area. I be-lieve this credited testimony tends to show a continuingpattern on the part of Respondent to exert control overBerberich's labor relations.The record in this case amply demonstrates that, at thevery least, Respondent shares the control over labor policiesaffecting the drivers who work for Berherich. The Boardconsiders labor relations factors critical in confronting ajoint-employer issue. 7e Southlrland Corororation, Speedee 7-Eleven, 170 NL.RB 1332 (1968).Respondent points out that Berherich hires, fires, and dis-ciplines its drivers without Respondent's participation. Al-' Although Respondent contends it did not participate in negoliations lorIhe 1976 78 cllectlve-bargaining agreement. these references are still in theaddenda aached to ha; conlract38 I t 'l ITZFIR Pt lISIIIN( COMPANYthough this is supported hb the record. and while Respon-dent's control of' the drivers' das-to-da', ork is not asextensive as Berhberich's, it is substantial. See. on cr17rutcilng (Co. and.4( c -. 4l/ine rchit Inic. Inc.. 177 NI RB13 ( 969).In mn opinion, the emplomenit of' assistant malnagersand the clhange in the form of processing grievances in 1977are changes in form rather than substance. lhe other crite-ria of joint-employer status are sufticienl enough to weighheavily in fta:or of such a finding.Although I do not completely agree with the GieneralCounsel that the terms of the cost-plus contract ttalleliminate the normal entrepreneurial risk t'actor. I do be-lieve that the contract demonstrates a reciprocal financialdependence between Berberich and Respondent.' The cost-plus contract plays a significant role in my concluding thatBerberich and Respondent are joint employers. It seems tome that Respondent is the very raison d'etre or Berberich'sexistence. One can readily see why Respondent would hemore than remotely interested in the wages. hours, andworking conditions of Berberich's employees. Respondent'sconcern is graphically demonstrated in the "Publisher's1973 Contract Proposals,"'' where it exposes the fragililt andvulnerahility of' its position. Although Respondent arguesthat the mass of' evidence involves pre-1976 mratters. I amnot persuaded bhy the record that the mutual dependencehetween Respondent and Berberich is presently any lesstenuous. I believe the situation involving Berberich's hirilngof assistant managers further illustrates the control exer-cised by Respondent. The hiring of' six assistant mlina;gerscosts Respondent $90,000 per year. and Berberich couldnot get involved in such an undertaking without first lis-cussing it with Respondent.I am constrained to conclude on the basis of the totalitof the evidence that Respondent is a joint employer ithBerberich and, as such, has refused to bargain with theUnion in iolation of' Sections 8(a)l I) and (5) of' the Act.Respondent argues that even if a joint-employer relation-ship once existed there is insufficient eidence to estahlishsuch a relationship or bargaining obligation during the10(b) period. The facts in the instant case reveal a iolationof the Act. within the 10(h) period. Relevant evidence as tothe existence or nonexistence of' a joint-employer relation-ship should not he limited to the 6-month (hb) period.Rather, pre-10(h) and post-10(b) eents and circumstancesare relvant and admissible. See. l.ocal l.odic \o. 1424. In-ternatllinal 4.swciultiona .o lachini[.c, 41. ('1( / B-ianManufallurinig (omnam']v. L. R B., 362 L .S. 411 1960()).Respondent avers that the General ('ounsel has failed loprove the appropriateness of the unit alleged. he questionof the appropriateness of the unit, in the context of thiscase, is a legal question in the same sense as the oint-em-ployer issue. Respondent's denial of the appropriuteness ofthe unit is consistent with its legal arguments relatlise to thejoint-employer issue. No eidence was produced to reflector demostrate a lack of communit of interest or an otherfactors which would prove that the unit is inappropriate.Based on the contract and the histor of' bargaining. I find'The cases applying jiini-empliser criteria d nt nloe cost-plU cn-tracis. thus shedding n light on this elemenm1tnd cionclude that the unlit alleged i the complaintI is an1appropria;te unit.('OM I t SI0rS l A\\I. Ihe Respondent is an emplo.er engaged in commllercewithin thie nicaning oif Section 2(6) and (7) of the Act.2. Respondent anid erhberich are, alnd at all times ml;te-rial herein he been, joint cmploers oft the ernploee inthe unit described beloA.3. All drivers. helpers. hundle bos. tele.ision truck dris-ers. roll paper drivers mechanlics, garaige attenidalts. andrack repairmen pcrforming s ork relating to the distributionof the St. ouis Post-Dispatch. excluding all other emplo -ees. guards and supervisors as defined in the Act, constitutea nllit appropriate for the purpose of collectise hargaminligwithin the mneaning ol' Section 9(b) of tile Act.4. he nion is a lahbor organi/ation uithin the meaningof' Section 2(5) of the Act.5. At all times material herein. the tInion has been thedul, selected representatiec. for the purposes of' collectivehargaining of' the emplosees in the unit described abhoe.an id h \ rtue of Section 9(a) of the Act. has been. aid isnow. the exclusive representative of all the emploees insaid uni t for the purposes of collective bargaining with re-spect to rates of' pa, wages hours of' emplolmenit andother terms and conditions of' employ ment.6. B refusing to hargain collectiel' with the L'nion asthe exclusive representatixe of all the emplo!ees in the ap-propiate unit, Respondent has engaged in. and is engagingin. unfair labor practices ithin the meaning of Sections8(;I)() anl ( of, the Act. 11i1 RI 1I i)I laslnl\ tlund tlhat Respondent has egageed in unfair la-hor practices w.ithin the me aning of Sections 8(a)( I ) and (5)of' the Act. I shall recomilmend it be ordered to cease aniddesist therefrom and to take certain atfirmatise action de-signed to eflcctlate the policies ol the Act.Ihe iolal ions commit ted hb Respondent do not go tothe ver', heart of the Act. nor do the! demonstrate it pro-cliit to ,iolate the \ct. Accordingls. in mn recommendedOrder I will use the narrov, cease-iand-desist languat'ge "'Inans like or relaled nmaniler."I shall recommlend th;at Respondent he ordered to bar-gain wGitlh the lion .as the exclusive representatixe of theemplo\ees in the appropriate unit ith respect to rates of'payv wLages. aid termnis aid conldlitions o emrplomernlt.lpon the toregoing indings o(f f' ct, ctonclusions cof las.alind the entire record. and pursuaLnt to Section 1()(c) o theAct. I issue the lollosin recommendeld:()Rl) R"I he Pulitier Publishing ('Compan. St. I.ouis, Missouri. itsofficers. agents. successors. ;111td assigns. shall:cIln the ecnl n eceptln .Ire liled .Cs Ir,lded hb Sec 10240 fi theRulls and Rcgullarillns the Niiiona.l I.lhr ReLi.ion, Bloard. the findings.CO lCcIC,,lIl ..ind icconie ndeiicd ()rder herci shll , ;ls pro ilded in Sc 102 48of the Ric' ind Regiullon,,s e .idoptc h lic RBord .aid ecoilec itsfinding. i conclusis a.nd ()rder. nd ad l ohlectlon n Ihcrelo shall he deemedWscicd oir 1i1 iplrposc39 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. Cease and desist from:(a) Refusing to bargain collectively with the Union asthe exclusive representative of all the employees in the ap-propriate unit described below.(b) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.(c) The appropriate bargaining unit is:All truck drivers, helpers, bundle boys, television truckdrivers, roll paper drivers, mechanics, garage atten-dants and rack repairmen performing work relating tothe distribution of the St. Louis Post-Dispatch, exclud-ing all other employees, guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective-bargaining within the meaningof Section 9(b) of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Henceforth, upon request of the Union, bargain col-lectively with the Union over wages, hours, and workingconditions, and any other terms of employment of the em-ployees in the appropriate unit described above.(b) Post at its premises, copies of the attached noticemarked "Appendix."7Copies of said notice, on forms pro-vided by the Regional Director for Region 14, after beingduly signed by Respondent's authorized representatives,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered b any other mate-rial.(c) Notify the Regional Director for Region 14, in writ-In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.ing, within 20 days from the date of this Order, what stepsit has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct, and has ordered us to post this notice and to carry outits provisions.WE WILL NOI refuse to bargain with MiscellaneousDrivers and Helpers Union, Local 610, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Union),over wages, hours and working conditions in the unitof employees which is:All truck drivers, helpers, bundle boys, televisiontruck drivers, roll paper drivers, mechanics, garageattendants and rack repairmen performing work re-lating to the distribution of St. Louis Post-Dispatch,excluding all other employees, guards and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.WE WILL, upon request, meet with and bargain col-lectively with the Union as the collective-bargainingrepresentative of the employees in the unit describedabove.W: WILL NOI in any'like or related manner, inter-fere with, restrain, or coerce employees in the exerciseof the rights guaranteed them by Section 7 of the Na-tional Labor Relations Act.TiE PUI .rzER PUBLISHING COMPANY40